


EXHIBIT 10.1




MORTGAGE, LINE OF CREDIT MORTGAGE AND DEED OF TRUST
(WITH SECURITY AGREEMENT AND FINANCING STATEMENT)
BY
HEP REFINING, L.L.C.,
A DELAWARE LIMITED LIABILITY COMPANY
AS GRANTOR
TO
CHICAGO TITLE INSURANCE COMPANY,
AS TRUSTEE
FOR THE BENEFIT OF
HOLLYFRONTIER CORPORATION,
A DELAWARE CORPORATION
AS BENEFICIARY
DATED EFFECTIVE AS OF MAY 29, 2015
THIS INSTRUMENT COVERS GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE REAL
PROPERTY DESCRIBED HEREIN AND IS TO BE FILED FOR RECORD IN THE RECORDS WHERE
MORTGAGES ON REAL ESTATE ARE RECORDED. ADDITIONALLY, THIS INSTRUMENT SHOULD BE
APPROPRIATELY INDEXED, NOT ONLY AS A MORTGAGE, BUT ALSO AS A FINANCING STATEMENT
COVERING GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE REAL PROPERTY DESCRIBED
HEREIN. THE MAILING ADDRESSES OF THE GRANTOR (DEBTOR) AND BENEFICIARY (SECURED
PARTY) ARE SET FORTH IN THIS INSTRUMENT.






--------------------------------------------------------------------------------




EXHIBIT 10.1
MORTGAGE, LINE OF CREDIT MORTGAGE AND DEED OF TRUST
(WITH SECURITY AGREEMENT AND FINANCING STATEMENT)
This MORTGAGE, LINE OF CREDIT MORTGAGE AND DEED OF TRUST (WITH SECURITY
AGREEMENT AND FINANCING STATEMENT) (hereinafter referred to as this “Deed of
Trust”), is entered into effective as of the 29th day of May, 2015, by HEP
REFINING, L.L.C., a Delaware limited liability company (“Grantor”), having an
address for notice at 2828 N. Harwood, Suite 1300, Dallas, Texas 75201, to
Chicago Title Insurance Company, Trustee (hereinafter referred to in such
capacity as “Trustee”), for the benefit of the herein below defined Beneficiary.
W I T N E S S E T H:
Article 1

DEFINITIONS
1.1
Definitions. As used herein, the following terms shall have the following
meanings:

(a)    Asset Leases. All leases of real property now or hereafter entered into
or acquired by Grantor on which all or a part of the Assets are located,
including, without limitation, the leases described on Exhibit B, if any.
(b)    Assets. The blending facility and other assets described on Exhibit A.
(c)    Affiliate: With respect to a specified Person, any other Person
controlling, controlled by or under common control with that first Person. As
used in this definition, the term “control” includes (i) with respect to any
Person having voting shares or the equivalent and elected directors, managers or
Persons performing similar functions, the ownership of or power to vote,
directly or indirectly, shares or the equivalent representing more than 50% of
the power to vote in the election of directors, managers or Persons performing
similar functions, (ii) ownership of more than 50% of the equity or equivalent
interest in any Person and (iii) the ability to direct the business and affairs
of any Person by acting as a general partner, manager or otherwise.
(d)    Beneficiary: HollyFrontier Corporation, a Delaware corporation whose
address for notice hereunder is 2828 N. Harwood, Suite 1300, Dallas, Texas
75201.
(e)    Contracts: The contracts, agreements, leases and other legally binding
rights and obligations of Grantor, to the extent such contracts, agreements,
leases or other legally binding rights or obligations cover, include or relate
to all or any portion of the Real Property or the Assets, if any, but excluding
those contracts and agreements constituting Leases and Easements.

1

--------------------------------------------------------------------------------




(f)    Deed of Trust: Shall have the meaning set forth in the introductory
paragraph hereof.
(g)    Easements: All easements, rights‑of‑way, property use agreements, line
rights and real property licenses required to operate the Assets now or
hereafter entered into or acquired by Grantor, including, without limitation,
the easements, rights‑of‑way, property use agreements, line rights and real
property licenses described on Exhibit B, if any.
(h)    Equipment. To the extent same do not constitute Improvements, any and all
fittings, cathodic protection ground beds, rectifiers, other cathodic or
electric protection devices, tanks, machinery, engines, pipes, pipelines,
valves, valve boxes, connections, gates, scraper trap extenders,
telecommunication facilities and equipment (including microwave and other
transmission towers), lines, wires, computer hardware, fixed or mobile machinery
and equipment, vehicle refueling tanks, pumps, heating and non‑pipeline pumping
stations, fittings, tools, furniture and metering equipment now owned or
hereafter acquired by Grantor.
(i)    Event of Default: Any happening or occurrence described in Article 7 of
this Deed of Trust.
(j)    Fee Land. All parcels of fee simple real property now or hereafter owned
by Grantor on which any part of the Assets are located including, without
limitation, the property held in fee by Grantor described on Exhibit B, if any
(k)    Fixtures: All materials, supplies, equipment, apparatus and other items
now or hereafter acquired by Grantor and now or hereafter attached to, installed
in or used in connection with (temporarily or permanently) the Real Property or
the Assets, together with all accessions, replacements, betterments and
substitutions for any of the foregoing and the proceeds thereof.
(l)    Governmental Entity: Any court, governmental department, commission,
council, board, bureau, agency or other judicial, administrative, regulatory,
legislative or other instrumentality of the United States of America or any
foreign country, or any state, county, municipality or local governmental body
or political subdivision or any such other foreign country.
(m)    Grantor: The above defined Grantor, whether one or more, and any and all
subsequent owners of the Mortgaged Property or any part thereof.
(n)    HEP: Holly Energy Partners, L.P., a Delaware limited partnership.
(o)    HEP Operating: Holly Energy Partners – Operating, L.P., a Delaware
limited partnership.
(p)    HEP Parties: Collectively, HEP Operating and Grantor.
(q)    HFRM: HollyFrontier Refining & Marketing LLC, a Delaware limited
liability company.

2

--------------------------------------------------------------------------------




(r)    Impositions: All real estate and personal property taxes; water, gas,
sewer, electricity and other utility rates and charges; charges for any
easement, license or agreement maintained for the benefit of the Mortgaged
Property; and all other taxes, charges and assessments and any interest, costs
or penalties with respect thereto, general and special, ordinary and
extraordinary, foreseen and unforeseen, of any kind and nature whatsoever which
at any time prior to or after the execution hereof may be assessed, levied or
imposed upon the Mortgaged Property or the ownership, use, occupancy or
enjoyment thereof.
(s)    Improvements: All structures, fixtures and appurtenances located on the
Real Property, and now or hereafter owned by Grantor, including, without
limitation, the Assets (to the extent the same constitute structures, fixtures
or appurtenances located on the Real Property and are now or hereafter owned by
Grantor).
(t)    Leases: Any and all leases, subleases, licenses, concessions or other
agreements (written or verbal, now or hereafter in effect) which grant a
possessory interest in and to, or the right to use, the Mortgaged Property, and
all other agreements, such as utility contracts, maintenance agreements and
service contracts, which in any way relate to the use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property, save and except
any and all Asset Leases and any other leases, subleases or other agreements
pursuant to which Grantor is granted a possessory interest in the Real Property.
(u)    Legal Requirements: (i) Any and all laws, statutes, codes, rules,
regulations, ordinances, judgments, orders, writs, decrees, requirements or
determinations of any Governmental Entity, and (ii) to the extent not covered by
clause (i) immediately above, any and all requirements of permits, licenses,
certificates, authorizations, concessions, franchises or other approvals granted
by any Governmental Entity.
(v)    Mortgaged Property: The Subject Property, together with:
(i)    all rights, privileges, tenements, hereditaments, rights‑of‑way,
easements, appendages and appurtenances in anywise appertaining thereto, and all
right, title and interest of Grantor in and to any streets, ways, alleys, strips
or gores of land adjoining the Real Property or any part thereof; and
(ii)    all betterments, additions, alterations, appurtenances, substitutions,
replacements and revisions thereof and thereto and all reversions and remainders
therein; and
(iii)    all other property and rights of Grantor of every kind and character to
the extent specifically relating to and used or to be used solely in connection
with the foregoing property, and all proceeds and products of any of the
foregoing.
As used in this Deed of Trust, the term “Mortgaged Property” shall be expressly
defined as meaning all or, where the context permits or requires, any portion of
the above, and all or, where the context permits or requires, any interest
therein. Notwithstanding anything to the contrary herein, in no event shall the
term “Mortgaged Property” include any Product

3

--------------------------------------------------------------------------------




owned by third parties that may be shipped through or stored at or in any of the
Mortgaged Property.
(w)    Obligations: Shall have the meaning given such term in Section 2.1.
(x)    Permits: All permits, licenses, certificates, authorizations,
registrations, orders, waivers, variances and approvals now or hereafter granted
by any Governmental Entity to Grantor or its predecessors in interest pertaining
solely to the ownership or operation of the Assets, including, without
limitation, right-of-way permits from railroads and road crossing permits or
other right-of-way permits from Governmental Entities, in each case to the
extent the same are assignable.
(y)    Permitted Encumbrances: Any of the following matters:
(i)    any (A) inchoate liens, security interests or similar charges
constituting or securing the payment of expenses which were incurred incidental
to the ownership and operation of the Assets (collectively, the “Operations”) or
the operation, storage, transportation, shipment, handling, repair,
construction, improvement or maintenance of the Mortgaged Property, and (B)
materialman’s, mechanics’, repairman’s, employees’, contractors’, operators’,
warehousemen’s, barge or ship owner’s and carriers’ liens or other similar
liens, security interests or charges for liquidated amounts arising in the
ordinary course of business incidental to the conduct of the Operations or the
ownership and operation of the Mortgaged Property, securing amounts the payment
of which is not delinquent and that will be paid in the ordinary course of
business or, if delinquent, that are being contested in good faith with any
action or proceeding to foreclose or attach any of the Mortgaged Property on
account thereof properly stayed; (ii) any liens or security interests for Taxes
not yet delinquent or, if delinquent, that are being contested in good faith in
the ordinary course of business with any action or proceeding to foreclose or
attach any of the Mortgaged Property on account thereof properly stayed; (iii)
any liens or security interests reserved in leases, rights of way or other real
property interests for rental or for compliance with the terms of such leases,
rights of way or other real property interests, provided payment of the debt
secured is not delinquent or, if delinquent, is being contested in good faith in
the ordinary course of business with any action or proceeding to foreclose or
attach any of the Mortgaged Property on account thereof properly stayed; (iv)
all prior reservations of minerals in and under or that may be produced from any
of the lands constituting part of the Mortgaged Property or on which any part of
the Mortgaged Property is located; (v) all liens (other than liens for borrowed
money), security interests, charges, easements, restrictive covenants,
encumbrances, contracts, instruments, obligations, discrepancies, conflicts,
shortages in area or boundary lines, encroachments or protrusions, or
overlapping of improvements, defects, irregularities and other matters affecting
or encumbering title to the Mortgaged Property which individually or in the
aggregate are not such as to unreasonably or materially interfere with or
prevent any material operations conducted on the Mortgaged Property; (vi) rights
reserved to or vested in any

4

--------------------------------------------------------------------------------




Governmental Entity to control or regulate any of the Mortgaged Property or the
Operations and all Legal Requirements of such authorities, including any
building or zoning ordinances and all environmental laws; (vii) all Post‑Closing
Consents (as defined in any instrument securing the Senior Bank Liens); (viii)
defects in the early chain of the title consisting of the mere failure to recite
marital status in a document or omissions of successions of heirship
proceedings, unless such failure or omission results in another Person’s
superior claim of title to the Easements or relevant portion thereof; (ix) any
assertion of a defect based on a lack of a survey with respect to the Assets;
(x) any title defect affecting (or the termination or expiration of) any
easement, right of way, leasehold interest or fee interest affecting all or any
portion of the Real Property which has been replaced prior to the date of this
Deed of Trust by an easement, right of way, leasehold interest or fee interest
covering substantially the same land or the portion thereof used by Beneficiary
or its Affiliates; and (xi) all Senior Liens.
(z)    Person: An individual, a corporation, a partnership, a limited liability
company, an association, a trust, or any other entity or organization,
including, without limitation, any Governmental Entity.
(aa)    Personalty: The Equipment and all other personal property (other than
the Fixtures) and intangible assets of any kind or character as defined in and
subject to the provisions of the Uniform Commercial Code Article 9 — Secured
Transactions, as the same is codified and in effect in New Mexico, which are now
or hereafter located or to be located upon, within or about the Real Property,
or which are or may be used in or related to the planning, development,
financing or operation of the Mortgaged Property, together with all accessories,
replacements and substitutions thereto or therefor and the proceeds thereof.
(bb)    Product: Crude oil, gas oil, diesel, kerosene, casinghead, naphtha,
normal butane and isobutane transported through or stored in or at the Assets.
(cc)    Real Property: Collectively, the Fee Land, the real property subject to
the Asset Leases, the real property subject to the Easements, and any
Improvements now or hereafter located on any of the foregoing.
(dd)    Records: All records and documents now or hereafter acquired by Grantor
relating solely to the ownership, condition or operation of the Subject
Property.
(ee)    Security Documents: This Deed of Trust and any and all other documents
now or hereafter executed by Grantor or any other Person to evidence or secure
the performance of the Obligations.
(ff)    Senior Bank Liens: Collectively, (i) each lien and security interest in
all or any portion of the Mortgaged Property heretofor or hereafter granted by
Grantor or its Affiliates under the Senior Credit Agreement, and (ii) each lien
and security interest in all or any portion of the Mortgaged Property hereafter
granted by any Person who acquires an interest in all or any portion of the
Mortgaged Property securing senior debt of such Person.

5

--------------------------------------------------------------------------------




(gg)    Senior Credit Agreement: The Second Amended and Restated Credit
Agreement dated as of February 14, 2011 (as heretofore or hereafter renewed,
extended, amended, supplemented and/or restated from time-to-time) among HEP
Operating, as borrower, the lenders party thereto from time to time (the
“Lenders”), the Lenders issuing letters of credit thereunder from time to time
(the “Issuing Banks”), and Wells Fargo Bank, N.A. as administrative agent for
the Lenders and the Issuing Banks.
(hh)    Senior Lien: Collectively, the Senior Bank Liens and each other lien and
security interest as to which the lien and security interest granted pursuant to
this Deed of Trust shall be subordinated thereto pursuant to the terms of a
Subordination, Non‑Disturbance and Attornment Agreement in substantially the
form of Attachment 1 hereto executed by the Beneficiary and the holder of such
lien and security interest and recorded in the Official Public Records of Real
Property of Lea County, New Mexico.
(ii)    Service Agreement: Subject to Section 11.21, that certain Unloading and
Blending Services Agreement (Artesia) dated as of March 12, 2015, by and between
HFRM, HEP Operating and Grantor, as such agreement has been amended to date or
may be amended, amended and restated, replaced or otherwise modified at any time
in the future.
(jj)    Subject Property: All of the following assets, properties and rights,
whether real, personal or mixed, which are owned or held for use by Grantor
solely in connection with the ownership or operation of the Assets:
(i)    The Assets;
(ii)    The Real Property;
(iii)    The Asset Leases;
(iv)    The Easements;
(v)    The Equipment;
(vi)    The Contracts;
(vii)    Intellectual property rights and related computer software;
(viii)    The Permits; and
(ix)    The Records.
(kk)    Taxes: Any and all federal, state, local, foreign and other net income,
gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, license, leases, service, service use, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profits, customs, duties or other taxes, fees, or assessments.

6

--------------------------------------------------------------------------------




(ll)    UCC. The Uniform Commercial Code, as codified and in effect in the State
of New Mexico.
ARTICLE 2    

GRANT
2.1
Grant To secure and enforce the prompt performance and compliance by the HEP
Parties of all obligations set forth for such Persons in the Service Agreement,
plus all claims (as such term is defined in the Bankruptcy Code) of or damages
owed to the Beneficiary against the HEP Parties and/or the Mortgaged Property
resulting from any rejection of the Service Agreement by any such Person in any
bankruptcy or insolvency proceeding involving the HEP Parties, and any
reasonable costs and expenses (including, but not limited to, attorneys’ and
experts’ fees and court costs) incurred by Beneficiary in enforcing and
exercising its rights hereunder (collectively, the “Obligations”), Grantor has
GRANTED, BARGAINED, SOLD and CONVEYED, and by these presents does GRANT,
BARGAIN, SELL and CONVEY, unto Trustee the Mortgaged Property, subject, however,
to the Permitted Encumbrances, TO HAVE AND TO HOLD the Mortgaged Property unto
Trustee, forever, and Grantor does hereby bind itself, its successors and
assigns to WARRANT AND FOREVER DEFEND the title to the Mortgaged Property unto
Trustee against every Person whomsoever lawfully claiming or to claim the same
or any part thereof other than against any holder of any Senior Lien; provided,
however, that this grant shall terminate upon the full performance and discharge
of all of the Obligations and in accordance with the other terms set forth
herein.

2.2
Maximum Secured Indebtedness. THE OUTSTANDING INDEBTEDNESS SECURED BY PROPERTY
LOCATED IN NEW MEXICO SHALL NOT AT ANY ONE TIME EXCEED THE AGGREGATE MAXIMUM
AMOUNT OF $4,400,000, WHICH SHALL CONSTITUTE THE MAXIMUM AMOUNT AT ANY TIME
SECURED HEREBY.

ARTICLE 3    

WARRANTIES AND REPRESENTATIONS
Grantor hereby unconditionally warrants and represents to Beneficiary as
follows:
3.1
Organization and Power. Grantor is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware,
has complied with all conditions prerequisite to its doing business in the State
of New Mexico, and has all requisite power and all governmental certificates of
authority, licenses, permits, qualifications and documentation to own, lease and
operate its properties and to carry on its business as now being, and as
proposed to be, conducted.

3.2
Validity of Security Documents. The execution, delivery and performance by
Grantor of the Security Documents (a) are within Grantor’s powers and have been
duly authorized by Grantor’s general partner, sole member or other necessary
parties, and all other requisite


7

--------------------------------------------------------------------------------




action for such authorization has been taken; (b) have received all (if any)
requisite prior governmental approval in order to be legally binding and
enforceable in accordance with the terms thereof; and (c) will not violate, be
in conflict with, result in a breach of or constitute (with due notice or lapse
of time, or both) a default under, any Legal Requirement or result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of Grantor’s property or assets, except as contemplated by
the provisions of the Security Documents. The Security Documents constitute the
legal, valid and binding obligations of Grantor and others obligated under the
terms of the Security Documents, in accordance with their respective terms.
3.3
Lien of this Instrument. Subject to the Senior Liens, this Deed of Trust
constitutes a valid and subsisting mortgage and deed of trust lien on the Real
Property and the Fixtures and a valid, subsisting security interest in and to,
and a valid assignment of, the Personalty and Leases, all in accordance with the
terms hereof.

3.4
Litigation. There are no actions, suits or proceedings pending, or to the
knowledge of Grantor threatened, against or affecting the Grantor as a result of
or in connection with Grantor’s entering into this Deed of Trust, or involving
the validity or enforceability of this Deed of Trust or the priority of the
liens and security interests created by the Security Documents, and no event has
occurred (including specifically Grantor’s execution of the Security Documents)
which will violate, be in conflict with, result in the breach of, or constitute
(with due notice or lapse of time, or both) a default under, any Legal
Requirement or result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of Grantor’s property other than
the liens and security interests created by the Security Documents.

ARTICLE 4    

AFFIRMATIVE COVENANTS OF GRANTOR
Grantor hereby unconditionally covenants and agrees with Beneficiary that,
except for the Permitted Encumbrances, Grantor will protect the lien and
security interest status of this Deed of Trust and except for the Permitted
Encumbrances, will not, without the prior written consent of Beneficiary, place,
or permit to be placed, or otherwise mortgage, hypothecate or encumber the
Mortgaged Property with, any other lien or security interest of any nature
whatsoever (statutory, constitutional or contractual) regardless of whether same
is allegedly or expressly inferior to the lien and security interest created by
this Deed of Trust, and, if any such lien or security interest is asserted
against the Mortgaged Property, Grantor will promptly, at its own cost and
expense, (a) pay the underlying claim in full or take such other action so as to
cause same to be released and (b) within five days from the date such lien or
security interest is so asserted, give Beneficiary notice of such lien or
security interest. Such notice shall specify who is asserting such lien or
security interest and shall detail the origin and nature of the underlying claim
giving rise to such asserted lien or security interest.

8

--------------------------------------------------------------------------------




ARTICLE 5    

NEGATIVE COVENANTS OF GRANTOR
Grantor hereby covenants and agrees with Beneficiary that, until the full
performance and discharge of all of the Obligations, Grantor will not, without
the prior written consent of Beneficiary, create, place or permit to be created
or placed, or through any act or failure to act, acquiesce in the placing of, or
allow to remain, any mortgage, pledge, lien (statutory, constitutional or
contractual), security interest, encumbrance or charge on, or conditional sale
or other title retention agreement, regardless of whether same are expressly
subordinate to the liens of the Security Documents, with respect to, the
Mortgaged Property, other than the Permitted Encumbrances.
ARTICLE 6    

AFFIRMATIVE COVENANTS OF BENEFICIARY
By its acceptance hereof, Beneficiary recognizes that (a) Grantor is obligated
or may hereafter become obligated to any of the Credit Parties (as defined in
the SNDA [defined below]) in connection with the Senior Credit Agreement, and
(b) Grantor and any future owner of the Mortgaged Property may incur additional
indebtedness or become otherwise obligated to one or more banks, insurance
companies, investment banks or other financial institutions regularly engaged in
commercial lending and/or bonds, debentures, notes and similar instruments
evidencing obligations that may be secured by liens or security interests on
some or all of Grantor’s property, including the Mortgaged Property (the holder
of such liens or security interests being a “Secured Lender”). To the extent
that any such Secured Lender notifies Beneficiary of Secured Lender’s desire to
subordinate the lien and security interest held by Beneficiary pursuant to this
Deed of Trust, Beneficiary, by its acceptance hereof, will agree to effect such
subordination by promptly executing, in one or more counterparts, a
Subordination, Non‑Disturbance and Attornment Agreement in substantially the
form of Attachment 1 attached hereto (the “SNDA”). The subordination of this
Deed of Trust shall (i) not be effective unless and until the SNDA has been
executed by the Secured Lender, and (ii) be subject to compliance by the Secured
Lender with its obligations under Section 3 and Section 4 of the SNDA. Any
Secured Lender who is a party to an SNDA and who is in compliance with its
obligations under Section 3 and Section 4 of such SNDA is hereinafter referred
to as a “Lienholder.”
ARTICLE 7    

EVENTS OF DEFAULT
The term “Event of Default”, as used in the Security Documents, shall mean the
occurrence or happening, at any time and from time to time, of any one or more
of the following:
7.1
Breach of Deed of Trust. (a) Grantor shall (i) fail to perform or observe, in
any material respect, any covenant, condition or agreement of this Deed of Trust
to be performed or observed by Grantor, or (ii) breach any warranty or
representation made by Grantor in this Deed of Trust, and such failure or breach
shall continue unremedied for a period of thirty


9

--------------------------------------------------------------------------------




(30) days after receipt of written notice thereof to the Grantor from the
Beneficiary; provided, however, that in the event such failure or breach cannot
be reasonably cured within such thirty (30) day period and Grantor has
diligently proceeded (and continues to proceed) to cure such breach, Grantor
shall have an additional sixty (60) days to cure such failure or breach, or (b)
the HEP Parties shall fail to perform all of the Obligations in full and on or
before the dates same are to be performed (after giving effect to any applicable
grace and cure periods).
7.2
Voluntary Bankruptcy. Grantor shall (a) voluntarily be adjudicated a bankrupt or
insolvent, (b) procure, permit or suffer the voluntary or involuntary
appointment of a receiver, trustee or liquidator for itself or for all or any
substantial portion of its property, (c) file any petition seeking a discharge,
rearrangement, or reorganization of its debts pursuant to the bankruptcy laws or
any other debtor relief laws of the United States or any state or any other
competent jurisdiction, or (d) make a general assignment for the benefit of its
creditors.

7.3
Involuntary Bankruptcy. If (a) a petition is filed against Grantor seeking to
rearrange, reorganize or extinguish its debts under the provisions of any
bankruptcy or other debtor relief law of the United States or any state or other
competent jurisdiction, and such petition is not dismissed or withdrawn within
sixty (60) days after its filing, or (b) a court of competent jurisdiction
enters an order, judgment or decree appointing, without the consent of Grantor a
receiver or trustee for it, or for all or any part of its property, and such
order, judgment, or decree is not dismissed, withdrawn or reversed within sixty
(60) days after the date of entry of such order, judgment or decree.

7.4
Rejection of Service Agreement. A rejection, by or on behalf of the HEP Parties,
of the Service Agreement in bankruptcy.

ARTICLE 8    

REMEDIES
8.1
Remedies. Subject, in each case, to the rights of any Lienholder arising under
or pursuant to the Senior Liens, and the terms and provisions of the SNDA, and
provided no material default by Beneficiary has occurred and is continuing, if
an Event of Default shall occur and be continuing, Beneficiary may, at
Beneficiary’s election and by or through Trustee or otherwise, exercise any or
all of the following rights, remedies and recourses:

(a)    Entry Upon Mortgaged Property. Enter upon the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto. If Grantor remains in possession of all or any part of the Mortgaged
Property after an Event of Default and without Beneficiary’s prior written
consent thereto, Beneficiary may invoke any and all legal remedies to dispossess
Grantor, including specifically one or more actions for forcible entry and
detainer, trespass to try title and writ of restitution. Nothing contained in
the foregoing sentence shall, however, be construed to impose any greater
obligation or any prerequisites to acquiring possession of the Mortgaged
Property after an Event of Default than would have existed in the absence of
such sentence.

10

--------------------------------------------------------------------------------




(b)    Operation of Mortgaged Property. Hold, lease, manage, operate or
otherwise use or permit the use of the Mortgaged Property, either itself or by
other Persons, firms or entities, in such manner, for such time and upon such
other terms as Beneficiary may deem to be prudent and reasonable under the
circumstances (making such repairs, alterations, additions and improvements
thereto and taking any and all other action with reference thereto, from time to
time, as Beneficiary shall deem necessary or desirable), and apply all amounts
collected by Trustee or Beneficiary in connection therewith in accordance with
the provisions of Section 8.8.
(c)    Trustee or Receiver. Prior to, upon or at any time after, commencement of
any legal proceedings hereunder, make application to a court of competent
jurisdiction as a matter of strict right and without notice to Grantor or regard
to the adequacy of the Mortgaged Property for the satisfaction of the
Obligations for appointment of a receiver of the Mortgaged Property, and Grantor
does hereby irrevocably consent to such appointment. Any such receiver shall
have all the usual powers and duties of receivers in similar cases, including
the full power to rent, maintain and otherwise operate the Mortgaged Property
upon such terms as may be approved by the court.
(d)    Foreclosure and Sale. Foreclose the lien of this Deed of Trust by
judicial or non-judicial proceedings, in either event to the extent permitted by
and in accordance with applicable law. To the extent permitted by applicable
law, in connection with any such judicial or non-judicial foreclosure and sale,
(i) Beneficiary may sell or offer for sale the Mortgaged Property, in such
portions, order and parcels as Beneficiary may determine, with or without having
first taken possession of same, to the highest bidder, for cash, at public
auction, (ii) if the Mortgaged Property is situated in more than one county, all
required notices shall be given in each such county, and such notices shall
designate the county in which the Mortgaged Property will be sold, (iii) the
affidavit of any person having knowledge of the facts to the effect that notice
was properly given shall be prima facie evidence of such fact, (iv) it shall not
be necessary for Beneficiary to have been physically present, or to have
constructive possession of, the Mortgaged Property (Grantor hereby covenanting
and agreeing to deliver to Beneficiary any portion of the Mortgaged Property not
actually or constructively possessed by Beneficiary immediately upon demand by
Beneficiary), and the title to and right of possession of any such property
shall pass to the purchaser thereof as completely as if the same had been
actually present and delivered to the purchaser at such sale, (v) each
instrument of conveyance executed by Beneficiary shall contain a general
warranty of title, binding upon Grantor, (vi) each and every recital contained
in any instrument of conveyance made by Beneficiary shall be prima facie
evidence of the truth and accuracy of the matters recited therein, including,
without limitation, non-payment of the Obligations, advertisement and conduct of
such sale in the manner provided therein and otherwise by law, (vii) any and all
prerequisites to the validity thereof shall be conclusively presumed to have
been performed, (viii) the receipt of Beneficiary or of such other party or
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers for his or their purchase money, and no such purchaser or purchasers,
or his or their assigns or personal representatives, shall thereafter be
obligated to see to the application of such purchase money or be in any way
answerable for any loss, misapplication or non-application

11

--------------------------------------------------------------------------------




thereof, (ix) to the fullest extent permitted by law, Grantor shall be
completely and irrevocably divested of all of its right, title, interest, claim
and demand whatsoever, either at law or in equity, in and to the Mortgaged
Property sold, and such sale shall be a perpetual bar, both at law and in
equity, against Grantor and against any and all other persons claiming or to
claim the Mortgaged Property sold or any part thereof, by, through or under
Grantor, and (x) to the extent and under such circumstances as are permitted by
law, Beneficiary and any entity related by ownership or control to Beneficiary
may be a purchaser at any such sale.
(e)    Other. Exercise any and all other rights, remedies and recourses granted
under this Deed of Trust.
8.2
Remedies Cumulative, Concurrent and Nonexclusive. Beneficiary shall have all
rights, remedies and recourses granted in the Service Agreement and, subject to
the rights of any Lienholder arising under or pursuant to the Senior Liens, and
the terms and provisions of the SNDA, the Deed of Trust and same (a) shall be
cumulative and concurrent; (b) may be pursued separately, successively or
concurrently against Grantor or others obligated under this Deed of Trust, or
against the Mortgaged Property, or against any one or more of them, at the sole
discretion of Beneficiary; (c) may be exercised as often as occasion therefor
shall arise, it being agreed by Grantor that the exercise or failure to exercise
any of same shall in no event be construed as a waiver or release thereof or of
any other right, remedy or recourse; and (d) are intended to be, and shall be,
nonexclusive.

8.3
Obligations. Neither the HEP Parties nor any other Person hereafter obligated
for performance or fulfillment of all or any of the Obligations shall be
relieved of such obligation by reason of (a) the failure of Trustee to comply
with any request of Grantor or any other Person to enforce any provisions of
this Deed of Trust; (b) the release, regardless of consideration, of the
Mortgaged Property or the addition of any other property to the Mortgaged
Property; (c) any agreement or stipulation between any subsequent owner of the
Mortgaged Property and Beneficiary extending, renewing, rearranging or in any
other way modifying the terms of the Security Documents without first having
obtained the consent of, given notice to or paid any consideration to Grantor or
such other Person, and in such event Grantor and all such other Persons shall
continue to be liable to make payment according to the terms of any such
extension or modification agreement unless expressly released and discharged in
writing by Beneficiary; or (d) by any other act or occurrence save and except
the complete fulfillment of all of the Obligations.

8.4
Release of and Resort to Collateral. Beneficiary may release, regardless of
consideration, any part of the Mortgaged Property without, as to the remainder,
in any way impairing, affecting, subordinating or releasing the lien or security
interest created in or evidenced by this Deed of Trust or their stature as a
lien and security interest in and to the Mortgaged Property.

8.5
Waiver of Redemption, Notice and Marshalling of Assets. To the fullest extent
permitted by law, Grantor hereby irrevocably and unconditionally waives and
releases (a) all benefits that might accrue to Grantor by virtue of any present
or future law exempting the Mortgaged


12

--------------------------------------------------------------------------------




Property from attachment, levy or sale on execution or providing for any
appraisement, valuation, stay of execution, exemption from civil process,
redemption or extension of time for payment; (b) all notices of any Event of
Default or of Trustee’s election to exercise or his actual exercise of any
right, remedy or recourse provided for under this Deed of Trust; and (c) any
right to a marshalling of assets or a sale in inverse order of alienation.
8.6
Limitation on New Mexico Redemption. Pursuant to NMSA 1978, Section 39‑5‑19
(1965), the redemption period after foreclosure sale for any Mortgaged Property
situated in or otherwise subject to the laws of the State of New Mexico shall be
limited to one (1) month.

8.7
Discontinuance of Proceedings. In case Beneficiary shall have proceeded to
invoke any right, remedy or recourse permitted under this Deed of Trust and
shall thereafter elect to discontinue or abandon same for any reason,
Beneficiary shall have the unqualified right so to do and, in such an event,
Grantor and Beneficiary shall be restored to their former positions with respect
to the Obligations, the Security Documents, the Mortgaged Property and
otherwise, and the rights, remedies, recourses and powers of Beneficiary shall
continue as if same had never been invoked.

8.8
Application of Proceeds. Subject, in each case, to applicable law and the rights
of any Lienholder arising under or pursuant to the Senior Liens, and the terms
and provisions of the SNDA (including, without limitation, the right to receive
payments otherwise due to the HEP Parties under the terms of the Service
Agreement), the proceeds and other amounts generated by the holding, operating
or other use of, the Mortgaged Property shall be applied by Trustee or
Beneficiary (or the receiver, if one is appointed) to the extent that funds are
so available therefrom in the following orders of priority:

(a)    first, to the payment of the costs and expenses of taking possession of
the Mortgaged Property and of holding, using, leasing, repairing and improving
the same, including without limitation (i) trustees’ and receivers’ fees, (ii)
court costs, (iii) attorneys’ and accountants’ fees, and (iv) the payment of any
and all Impositions, liens, security interests or other rights, titles or
interests equal or superior to the lien and security interest of this Deed of
Trust (except those to which the Mortgaged Property has been sold subject to and
without in any way implying Beneficiary’s prior consent to the creation
thereof);
(b)    second, to the payment of all amounts which may be due to Beneficiary
with respect to the Obligations;
(c)    third, to the extent permitted by law, funds are available therefor out
of the proceeds generated by the holding, operating or other use of the
Mortgaged Property and known by Beneficiary, to the payment of any indebtedness
or obligation secured by a subordinate deed of trust on or security interest in
the Mortgaged Property; and
(d)    fourth, to Grantor.

13

--------------------------------------------------------------------------------




8.9
INDEMNITY. IN CONNECTION WITH ANY ACTION TAKEN BY TRUSTEE AND/OR BENEFICIARY
PURSUANT TO THIS DEED OF TRUST, TRUSTEE AND/OR BENEFICIARY AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, SHAREHOLDERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS,
REPRESENTATIVES, ATTORNEYS, ACCOUNTANTS AND EXPERTS (COLLECTIVELY THE
“INDEMNIFIED PARTIES”) SHALL NOT BE LIABLE FOR ANY LOSS SUSTAINED BY GRANTOR
RESULTING FROM (i) AN ASSERTION THAT TRUSTEE, BENEFICIARY OR INDEMNIFIED PARTY
HAS RECEIVED FUNDS FROM THE OPERATIONS OF THE MORTGAGED PROPERTY CLAIMED BY
THIRD PERSONS OR (ii) ANY ACT OR OMISSION OF TRUSTEE, BENEFICIARY OR INDEMNIFIED
PARTY IN ADMINISTERING, MANAGING, OPERATING OR CONTROLLING THE MORTGAGED
PROPERTY, INCLUDING IN EITHER CASE SUCH LOSS WHICH MAY RESULT FROM THE ORDINARY
NEGLIGENCE OF TRUSTEE, BENEFICIARY OR AN INDEMNIFIED PARTY OR WHICH MAY RESULT
FROM STRICT LIABILITY, WHETHER UNDER APPLICABLE LAW OR OTHERWISE, UNLESS SUCH
LOSS IS CAUSED BY THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH OF
TRUSTEE, BENEFICIARY OR ANY INDEMNIFIED PARTY NOR SHALL TRUSTEE, BENEFICIARY
AND/OR ANY INDEMNIFIED PARTY BE OBLIGATED TO PERFORM OR DISCHARGE ANY
OBLIGATION, DUTY OR LIABILITY OF GRANTOR. GRANTOR SHALL AND DOES HEREBY AGREE TO
INDEMNIFY TRUSTEE, BENEFICIARY AND EACH OF THEIR RESPECTIVE INDEMNIFIED PARTIES
FOR, AND TO HOLD THEM HARMLESS FROM, ANY AND ALL LOSSES WHICH MAY OR MIGHT BE
INCURRED BY TRUSTEE, BENEFICIARY OR INDEMNIFIED PARTY BY REASON OF THIS DEED OF
TRUST OR THE EXERCISE OF RIGHTS OR REMEDIES HEREUNDER, INCLUDING SUCH LOSSES
WHICH MAY RESULT FROM THE ORDINARY NEGLIGENCE OF TRUSTEE, BENEFICIARY OR AN
INDEMNIFIED PARTY OR WHICH MAY RESULT FROM STRICT LIABILITY, WHETHER UNDER
APPLICABLE LAW OR OTHERWISE, UNLESS SUCH LOSS IS CAUSED BY THE GROSS NEGLIGENCE,
WILLFUL MISCONDUCT OR BAD FAITH OF TRUSTEE, BENEFICIARY OR INDEMNIFIED PARTY.
SHOULD TRUSTEE, BENEFICIARY AND/OR ANY INDEMNIFIED PARTY MAKE ANY EXPENDITURE ON
ACCOUNT OF ANY SUCH LOSSES, THE AMOUNT THEREOF, INCLUDING, WITHOUT LIMITATION,
COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES, SHALL BE A DEMAND OBLIGATION
(WHICH OBLIGATION GRANTOR HEREBY EXPRESSLY PROMISES TO PAY) OWING BY GRANTOR TO
TRUSTEE AND/OR BENEFICIARY AND SHALL BEAR INTEREST FROM THE DATE EXPENDED UNTIL
PAID AT THE HIGHEST RATE ALLOWED BY LAW, SHALL BE A PART OF THE OBLIGATIONS AND
SHALL BE SECURED BY THIS DEED OF TRUST. THE LIABILITIES OF GRANTOR AS SET FORTH
IN THIS SECTION 8.9 SHALL SURVIVE THE TERMINATION OF THIS DEED OF TRUST.


14

--------------------------------------------------------------------------------




8.10
Limitations on Indemnifications.

(a)    To the extent, if at all, but only to the extent, that NMSA 1978,
Section 56‑7‑1 (1971), as amended from time to time, is applicable to this Deed
of Trust or any indemnification agreements herein, any agreement to indemnify
any indemnitee given in this Deed of Trust, regardless of whether such agreement
to indemnify makes reference to this or any other limitation provision, will not
extend to liability, claims, damages, losses or expenses, including attorneys’
fees, arising out of (i) the preparation or approval of maps, drawings,
opinions, reports, surveys, change orders, designs or specifications by such
indemnitee, or the agents or employees of such indemnitee, or (ii) the giving of
or the failure to give directions or instructions by such indemnitee, or the
agents or employees of such indemnitee, where such giving or failure to give
directions or instructions is the primary cause of bodily injury to persons or
damage to property.
(b)    To the extent, if at all, but only to the extent, that NMSA 1978,
Section 56‑7‑2 (1999), as amended from time to time, is applicable to this Deed
of Trust or any indemnification agreements herein, or agreement to indemnify any
indemnitee given in this Deed of Trust, regardless of whether such undertaking
or agreement to indemnify makes reference to this or any other limitation
provision, this Deed of Trust does not purport to indemnify such indemnitee
against loss or liability for damages arising from: (i) the sole or concurrent
negligence of such indemnitee or the agents or employees of such indemnitee;
(ii) the sole or concurrent negligence of an independent contractor who is
directly responsible to such indemnitee; or (iii) an accident that occurs in
operations carried on at the direction or under the supervision of such
indemnitee, an employee or representative of such indemnitee or in accordance
with methods and means specified by such indemnitee or the employees or
representatives of such indemnitee.
ARTICLE 9    

SECURITY AGREEMENT
9.1
Security Interest. This Deed of Trust shall be construed as a deed of trust on
real property and it shall (subject to the Senior Liens) also constitute and
serve as a “Security Agreement” on personal property within the meaning of, and
shall constitute a security interest under, the UCC with respect to the
Personalty, Fixtures and Leases. To this end, Grantor has GRANTED, BARGAINED,
CONVEYED, ASSIGNED, TRANSFERRED, AND SET OVER, and by these presents does GRANT,
BARGAIN, CONVEY, ASSIGN, TRANSFER AND SET OVER, unto Trustee and unto
Beneficiary, a security interest in all of Grantor’s right, title and interest
in, to and under the Personalty, Fixtures and Leases to secure the full and
timely performance and discharge of the Obligations, subject only to the
Permitted Encumbrances.

9.2
Financing Statements. Grantor hereby authorizes Beneficiary to file such
“Financing Statements,” and Grantor hereby agrees to execute and deliver such
further assurances as Beneficiary may, from time to time, consider reasonably
necessary to create, perfect and preserve Beneficiary’s security interest herein
granted and Beneficiary may cause such


15

--------------------------------------------------------------------------------




statements and assurances to be recorded and filed, at such times and places as
may be required or permitted by law to so create, perfect and preserve such
security interest.
9.3
Uniform Commercial Code Remedies. Subject, in each case, to the rights of any
Lienholder under or pursuant to the Senior Liens, and the terms and provisions
of the SNDA and this Deed of Trust, Beneficiary and/or Trustee shall have all
the rights, remedies and recourses (other than auction and sale rights) with
respect to the Personalty, Fixtures and Leases afforded to it by the aforesaid
UCC in addition to, and not in limitation of, the other rights, remedies and
recourses afforded by this Deed of Trust.

9.4
No Obligation of Trustee or Beneficiary. The assignment and security interest
herein granted shall not be deemed or construed to constitute Trustee or
Beneficiary as a trustee in possession of the Mortgaged Property, to obligate
Trustee or Beneficiary to lease the Mortgaged Property or attempt to do same, or
to take any action, incur any expense or perform or discharge any obligation,
duty or liability whatsoever.

9.5
Fixture Filing. This Deed of Trust shall constitute a “fixture filing” for all
purposes of Article 9 of the UCC. All or part of the Mortgaged Property are or
are to become fixtures; information concerning the security interest herein
granted may be obtained at the addresses set forth on the first page hereof. The
address of the Secured Party (Beneficiary) is the address set forth in
Section 1.1(d) and the address of the Debtor (Grantor) is the address set forth
in the opening paragraph of this Deed of Trust.

9.6
Satisfaction and Release. If (a) all Obligations secured hereby shall be paid,
performed and satisfied in full, (b) the Mortgaged Property (or any portion
thereof, in which case the provisions of clauses (i) through (iv) below shall be
applicable only to such portion) shall be sold, consigned, conveyed or
transferred in accordance with the provisions of the Service Agreement, and/or
(c) the Service Agreement shall be terminated, cancelled or otherwise expire,
and the Obligations of the HEP Parties set forth in Section 3(c) of the Service
Agreement shall no longer be applicable, and/or (d) at any time Grantor’s (or
HEP’s, in the event Grantor does not have a stand‑alone credit rating) senior
unsecured debt has an Investment Grade Rating (as hereinafter defined) from both
Moody’s Investors Service, Inc. (“Moody’s”) and Standard & Poor’s Ratings Group
(“S&P”) (or any successor to the rating business of either thereof), then (i)
this Deed of Trust shall be null and void, (ii) the liens and security interests
created by this Deed of Trust shall be released as promptly as practicable,
(iii) the Mortgaged Property shall revert to Grantor (or the transferee in the
case of clause (b) above) free and clear of the liens and security interests
created by this Deed of Trust, and (iv) Beneficiary and Trustee (as applicable)
shall execute and deliver, or cause to be executed and delivered, instruments of
satisfaction and release that are reasonably requested by Grantor. Otherwise,
this Deed of Trust shall remain and continue in full force and effect. As used
in this Section 9.6, the term “Investment Grade Rating” shall mean a rating
equal to or higher than Baa3 (or the equivalent) by Moody’s, or BBB‑ (or the
equivalent) by S&P.


16

--------------------------------------------------------------------------------




ARTICLE 10    

CONCERNING THE TRUSTEE
10.1
No Required Action. Trustee shall not be required to take any action toward the
execution and enforcement of the trust hereby created or to institute, appear in
or defend any action, suit or other proceeding in connection therewith where in
his opinion such action will be likely to involve him in expense or liability,
unless requested so to do by a written instrument signed by Beneficiary and, if
Trustee so requests, unless Trustee is tendered security and indemnity
satisfactory to him against any and all costs, expense and liabilities arising
therefrom. Trustee shall not be responsible for the execution, acknowledgment or
validity of the Security Documents, or for the proper authorization thereof, or
for the sufficiency of the lien and security interest purported to be created
hereby, and makes no representation in respect thereof or in respect of the
rights, remedies and recourses of Beneficiary.

10.2
Certain Rights. With the approval of Beneficiary, Trustee shall have the right
to take any and all of the following actions: (a) to select, employ and advise
with counsel (who may be, but need not be, counsel for Beneficiary) upon any
matters arising hereunder, including the preparation, execution and
interpretation of the Security Documents, and shall be fully protected in
relying as to legal matters on the advice of counsel; (b) to execute any of the
trusts and powers hereof and to perform any duty hereunder either directly or
through his agents or attorneys; (c) to select and employ, in and about the
execution of his duties hereunder, suitable accountants, engineers and other
experts, agents and attorneys‑in‑fact, either corporate or individual, not
regularly in the employ of Trustee, and Trustee shall not be answerable for any
act, default or misconduct of any such accountant, engineer or other expert,
agent or attorney‑in‑fact, if selected with reasonable care, or for any error of
judgment or act done by Trustee in good faith, or be otherwise responsible or
accountable under any circumstances whatsoever, except for Trustee’s gross
negligence or bad faith; and (d) to take any and all other lawful action as
Beneficiary may instruct Trustee to take to protect or enforce Beneficiary’s
rights hereunder. Trustee shall not be personally liable in case of entry by
him, or anyone entering by virtue of the powers herein granted him, upon the
Mortgaged Property for debts contracted or liability or damages incurred in the
management or operation of the Mortgaged Property. Trustee shall have the right
to rely on any instrument, document or signature authorizing or supporting any
action taken or proposed to be taken by him hereunder, believed by him in good
faith to be genuine. Trustee shall be entitled to reimbursement for expenses
incurred by him in the performance of his duties hereunder and to reasonable
compensation for such of his services hereunder as shall be rendered. Grantor
will, from time to time, pay the compensation due to Trustee hereunder and
reimburse Trustee for, and save him harmless against, any and all liability and
expenses which may be incurred by him in the performance of his duties.

10.3
Retention of Moneys. All moneys received by Trustee shall, until used or applied
as herein provided, be held in trust for the purposes for which they were
received, but need not be segregated in any manner from any other moneys (except
to the extent required by law) and Trustee shall be under no liability for
interest on any moneys received by him hereunder.


17

--------------------------------------------------------------------------------




10.4
Successor Trustees. Trustee may resign by the giving of notice of such
resignation in writing to Beneficiary. If Trustee shall die, resign or become
disqualified from acting in the execution of this trust, or shall fail or refuse
to execute the same when requested by Beneficiary so to do, or if, for any
reason, Beneficiary shall prefer to appoint a substitute trustee to act instead
of the aforenamed Trustee, Beneficiary shall have full power to appoint a
substitute trustee and, if preferred, several substitute trustees in succession
who shall succeed to all the estates, properties, rights, powers and duties of
the aforenamed Trustee. Such appointment may be executed by any authorized agent
of Beneficiary, and if such Beneficiary be a corporation and such appointment be
executed in its behalf by any officer of such corporation, such appointment
shall be conclusively presumed to be executed with authority and shall be valid
and sufficient without proof of any action by the Board of Directors or any
superior officer of the corporation. Grantor hereby ratifies and confirms any
and all acts which the aforenamed Trustee, or his successor or successors in
this trust, shall do lawfully by virtue hereof.

10.5
Perfection of Appointment. Should any deed, conveyance or instrument of any
nature be required from Grantor by any successor Trustee to more fully and
certainly vest in and confirm to such new Trustee such estates, rights, powers
and duties, then, upon request by such Trustee, any and all such deeds,
conveyances and instruments shall be made, executed, acknowledged and delivered
and shall be caused to be recorded and/or filed by Grantor.

10.6
Succession Instruments. Any new Trustee appointed pursuant to any of the
provisions hereof shall, without any further act, deed or conveyance, become
vested with all the estates, properties, rights, powers and trusts of its or his
predecessor in the rights hereunder with like effect as if originally named as
Trustee herein; but nevertheless, upon the written request of Beneficiary or of
the successor Trustee, the Trustee ceasing to act shall execute and deliver an
instrument transferring to such successor Trustee, upon the trusts herein
expressed, all the estates, properties, rights, powers and trusts of the Trustee
so ceasing to act, and shall duly assign, transfer and deliver any of the
property and moneys held by such Trustee to the successor Trustee so appointed
in its or his place.

10.7
No Representation by Trustee. By accepting or approving anything required to be
observed, performed or fulfilled or to be given to Trustee or Beneficiary
pursuant to the Security Documents, including but not limited to, any officer’s
certificate, balance sheet, statement of profit and loss or other financial
statement, survey, appraisal or insurance policy, neither Trustee nor
Beneficiary shall be deemed to have warranted, consented to, or affirmed the
sufficiency, legality, effectiveness or legal effect of the same, or of any
term, provision or condition thereof, and such acceptance or approval thereof
shall not be or constitute any warranty, consent or affirmation with respect
thereto by Trustee or Beneficiary.

ARTICLE 11    

MISCELLANEOUS

18

--------------------------------------------------------------------------------




11.1
Performance at the HEP Parties’ Expense. The cost and expense of performing or
complying with any and all of the Obligations shall be borne solely by the HEP
Parties to the extent provided in the Service Agreement.

11.2
Survival of Obligations. Each and all of the Obligations shall survive the
execution and delivery of the Security Documents and shall continue in full
force and effect until the Obligations have been performed and discharged in
full.

11.3
Further Assurances. Grantor, upon the request of Trustee or Beneficiary, will
execute, acknowledge, deliver and record and/or file such further instruments
and do such further acts as may be necessary, desirable or proper to carry out
more effectively the purpose of the Security Documents and to subject to the
liens and security interests thereof any property intended by the terms thereof
to be covered thereby, including specifically but without limitation, any
renewals, additions, substitutions, replacements, betterments or appurtenances
to the then Mortgaged Property.

11.4
Recording and Filing. Grantor will cause the Security Documents and all
amendments and supplements thereto and substitutions therefor to be recorded,
filed, re‑recorded and refiled in such manner and in such places as Trustee or
Beneficiary shall reasonably request, and will pay all such recording, filing,
re‑recording and refiling taxes, fees and other charges.

11.5
Notices.

(e)    Any notice or communication given under this Deed of Trust shall be in
writing and shall be (i) delivered personally, (ii) sent by documented overnight
delivery service, (iii) sent by email transmission, or (iv) sent by first class
mail, postage prepaid (certified or registered mail, return receipt requested).
Such notice shall be deemed to have been duly given (x) if received, on the date
of delivery, with a receipt for delivery, (y) if refused, on the date of refused
delivery, with a receipt for refusal, or (z) with respect to email
transmissions, on the date the recipient confirms receipt. Notices or other
communications shall be directed to the following addresses:
Grantor:
HEP Refining, L.L.C.
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: President
Email address: president-HEP@hollyenergy.com

with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:
HEP Refining, L.L.C.
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: General Counsel
Email address: general.counsel@hollyenergy.com

19

--------------------------------------------------------------------------------




Beneficiary:
HollyFrontier Corporation
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: President
Email address: president@hollyfrontier.com

with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:
HollyFrontier Corporation
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: General Counsel
Email address: generalcounsel@hollyfrontier.com
(f)    Any party may at any time change its address for service by giving notice
to the other parties in accordance with this Section 11.5.
11.6
No Waiver. Any failure by Trustee or Beneficiary to insist, or any election by
Trustee or Beneficiary not to insist, upon strict performance by Grantor of any
of the terms, provisions or conditions of the Security Documents shall not be
deemed to be a waiver of same or of any other terms, provision or condition
thereof and Trustee or Beneficiary shall have the right at any time or times
thereafter to insist upon strict performance by Grantor of any and all of such
terms, provisions and conditions.

11.7
Beneficiary’s Right to Perform the Obligations. If Grantor shall fail, refuse or
neglect to make any payment or perform any act required by the Security
Documents (after giving effect to any applicable notice and cure period), then
at any time thereafter, and without further notice to or demand upon Grantor and
without waiving or releasing any other right, remedy or recourse Beneficiary may
have because of same, Beneficiary may (but shall not be obligated to) make such
payment or perform such act for the account of and at the expense of Grantor,
and shall have the right to enter upon or in the Real Property for such purpose
and to take all such action thereon and with respect to the Mortgaged Property
as it may deem necessary or appropriate but in any case subject to the rights of
any Lienholder arising under or pursuant to the Senior Liens and the terms and
provisions of the SNDA. If Beneficiary shall elect to pay any Imposition or
other sums due with reference to the Mortgaged Property, Beneficiary may do so
in reliance on any bill, statement or assessment procured from the appropriate
Governmental Entity or other issuer thereof without inquiring into the accuracy
or validity thereof. Similarly, in making any payments to protect the security
intended to be created by the Security Documents, Beneficiary shall not be bound
to inquire into the validity of any apparent or threatened adverse title, lien,
encumbrance, claim or charge before making an advance for the purpose of
preventing or removing the same. Grantor shall indemnify Beneficiary for all
losses, expenses, damages, claims and causes of action, including reasonable
attorneys’ fees, incurred or accruing by reason of any acts performed by
Beneficiary pursuant to the provisions of this Section 11.7 or by reason of any
other provision in the Security Documents. All sums paid by Beneficiary pursuant


20

--------------------------------------------------------------------------------




to this Section 11.7 and all other sums expended by Beneficiary to which it
shall be entitled to be indemnified, together with interest thereon at the
maximum rate allowed by law from the date of such payment or expenditure, shall
be secured by the Security Documents and shall be paid by Grantor to Beneficiary
upon demand.
11.8
Covenants Running with the Land. All Obligations contained in the Security
Documents are intended by the parties to be, and shall be construed as,
covenants running with the Mortgaged Property.

11.9
Successors and Assigns. All of the terms of the Security Documents shall apply
to, be binding upon and inure to the benefit of the parties thereto, their
successors and assigns, and all other Persons claiming by, through or under
them.

11.10
Severability. The Security Documents are intended to be performed in accordance
with, and only to the extent permitted by, all applicable Legal Requirements. If
any provision of any of the Security Documents or the application thereof to any
Person or circumstance shall, for any reason and to any extent, be invalid or
unenforceable neither the remainder of the instrument in which such provision is
contained nor the application of such provision to other Persons or
circumstances nor the other instruments referred to hereinabove shall be
affected thereby, but rather shall be enforced to the greatest extent permitted
by law.

11.11
Entire Agreement and Modification. The Security Documents contain the entire
agreements between the parties relating to the subject matter hereof and thereof
and all prior agreements relative thereto which are not contained herein or
therein are terminated. Notwithstanding anything herein to the contrary, Grantor
and, by its acceptance hereof, Beneficiary hereby acknowledge and agree that in
the event that any of the terms or provisions of this Deed of Trust conflict
with any terms or provisions of the Service Agreement, the terms or provisions
of the Service Agreement shall govern and control for all purposes. The Security
Documents may not be amended, revised, waived, discharged, released or
terminated orally but only by a written instrument or instruments (a) executed
by the party against which enforcement of the amendment, revision, waiver,
discharge, release or termination is asserted, and (b) consented to by the
Lienholders to the extent any such amendment, revision, waiver, discharge,
release or termination would be materially adverse to the rights of any such
Lienholder. Any alleged amendment, revision, waiver, discharge, release or
termination which is not so documented shall not be effective as to any party.

11.12
Counterparts. This Deed of Trust may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
but one instrument.

11.13
Applicable Law. This Deed of Trust shall be construed and enforced in accordance
with and governed by the laws of the State of New Mexico and the laws of the
United States of America, except that to the extent that the law of the state in
which a portion of the Mortgaged Property is located (or which is otherwise
applicable to a portion of the Mortgaged Property) necessarily or appropriately
governs with respect to procedural and substantive matters relating to the
creation, perfection and enforcement of the liens, security interests and other


21

--------------------------------------------------------------------------------




rights and remedies of Trustee on behalf of Beneficiary or Beneficiary granted
herein, the laws of such state shall apply as to that portion of the Mortgaged
Property located in (or otherwise subject to the laws of) such state.
11.14
No Partnership. Nothing contained in the Security Documents is intended to, or
shall be construed as, creating to any extent and in any manner whatsoever, any
partnership, joint venture, or association between Grantor, Trustee and
Beneficiary, or in any way make Beneficiary or Trustee coprincipals with Grantor
with reference to the Mortgaged Property, and any inferences to the contrary are
hereby expressly negated.

11.15
Headings. The Article, Section and Subsection entitlements hereof are inserted
for convenience of reference only and shall in no way alter, modify or define,
or be used in construing, the text of such Articles, Sections or Subsections.

11.16
Waiver of Stay, Moratorium, and Similar Rights. Grantor agrees, to the full
extent that it may lawfully do so, that it will not at any time insist upon or
plead or in any way take advantage of any appraisement, valuation, stay,
marshalling of assets, extension, redemption or moratorium law now or hereafter
in force and effect so as to prevent or hinder the enforcement of the provisions
of this Deed of Trust or the indebtedness secured hereby, or any agreement
between Grantor and Beneficiary or any rights or remedies Beneficiary may have
thereunder, hereunder or by law.

11.17
Transfer of Mortgaged Property. No sale, lease, exchange, assignment, conveyance
or other transfer (each, a “Transfer”) of the Mortgaged Property will extinguish
the lien or security interest created by this Deed of Trust, except to the
extent provided in Section 9.6 of this Deed of Trust or in the Service
Agreement. As a condition to any Transfer, Beneficiary may (a) require the
express assumption of the Obligations by the transferee (with or without the
release of Grantor from liability in respect thereof), and (b) require the
execution of an assumption agreement, modification agreements, supplemental
security documents and financing statements satisfactory in form and substance
to Beneficiary.

11.18
Estoppel Certificates. Grantor and Beneficiary agree to execute and deliver from
time to time, upon the request of the other party, a certificate regarding the
status of the Service Agreement, consisting of statements, if true (or if not,
specifying why not), (a) that the Service Agreement is in full force and effect,
(b) the date through which payments have been paid, (c) the date of the
commencement of the term of the Service Agreement, (d) the nature of any
amendments or modifications of the Service Agreement, (e) to such party’s actual
knowledge without investigation, no default, or state of facts which with the
passage of time or notice (or both) would constitute a default, exists under the
Service Agreement, (f) to such party’s actual knowledge without investigation,
no setoffs, recoupments, estoppels, claims or counterclaims exist against the
other party under the Service Agreement, and (g) such other factual matters as
may be reasonably requested.

11.19
Final Agreement. Grantor acknowledges receipt of a copy of this instrument at
the time of execution hereof. Grantor acknowledges that, except as incorporated
in writing in this Deed of Trust, there are not, and were not, and no persons
are or were authorized to make


22

--------------------------------------------------------------------------------




any representations, understandings, stipulations, agreements or promises, oral
or written, with respect to the matters addressed in this Deed of Trust. THE
WRITTEN AGREEMENTS HEREIN REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
11.20
Other New Mexico Provisions.

(a)    In addition to the requirements for giving notice set forth elsewhere in
this instrument, all notices shall be sent by regular, first‑class United States
mail, postage prepaid.
(b)    Notwithstanding anything to the contrary contained in this instrument,
the appointment of a receiver for the Mortgaged Property shall be in accordance
with the New Mexico Receivership Act, §44‑8‑1, et seq., NMSA 1978.
(c)    To the extent this instrument constitutes a deed of trust, it is subject
to the New Mexico Deed of Trust Act, §48‑10‑1, et seq., NMSA 1978.
(d)    To the extent this instrument constitutes a mortgage, the grant of the
mortgage is made with mortgage covenants and upon the statutory mortgage
condition, for the breach of which, except as otherwise provided herein, this
instrument is subject to foreclosure as provided by law.
(e)    For Security Agreement and Fixture Filing purposes, (i) the Debtor’s name
is “HEP Refining, L.L.C.”, whose address is shown on the first page of this
instrument; (ii) the Secured Party’s name is HollyFrontier Corporation, whose
address is shown in Section 1.1(d) of this instrument; (iii) this instrument
covers materials, supplies, equipment, apparatus and other items that are, or
are to become, fixtures; and (iv) the real property to which such fixtures are
related is attached to this instrument as Exhibit A.
11.21
Service Agreement. Notwithstanding the fact that Beneficiary is not a party to
the Service Agreement in effect as of the date of this Deed of Trust, for
purposes of this Deed of Trust, by accepting this Deed of Trust, Beneficiary
agrees to be bound by the terms of the Service Agreement to which HFRM is bound.
By accepting this Deed of Trust, Beneficiary acknowledges, that (i) HFRM is a
wholly-owned subsidiary of Beneficiary, and (ii) the Service Agreement governs
the operation of the Assets that constitute a portion of the collateral under
this Deed of Trust, and, as a result, Beneficiary will receive substantial
benefit in connection with the Service Agreement.

[SIGNATURE PAGE TO FOLLOW]



23

--------------------------------------------------------------------------------




WITNESS THE EXECUTION HEREOF as of the date first above written.
HEP REFINING, L.L.C.


By:
Holly Energy Partners - Operating, L.P.,
a Delaware limited partnership,
its Sole Member

By:
HEP Logistics GP, L.L.C.,
a Delaware limited liability company,
its General Partner

By:
Holly Energy Partners, L.P.,
a Delaware limited partnership,
its Sole Member

By:
HEP Logistics Holdings, L.P.,
a Delaware limited partnership,
its General Partner

By:
Holly Logistic Services, L.L.C.,
a Delaware limited liability company,
its General Partner



By:     /s/ Stephen D. Wise
Stephen D. Wise,
Vice President and Treasurer






EMPLOYER IDENTIFICATION NUMBER OF GRANTOR:    71-0968299
 


ORGANIZATIONAL NUMBER OF GRANTOR:    3815183





Signature Page – Subordinated Mortgage
    (Artesia – New Mexico)

--------------------------------------------------------------------------------




THE STATE OF TEXAS    §

    §

COUNTY OF DALLAS    §
This instrument was acknowledged before me on July 6, 2015, by Stephen D. Wise,
Vice President and Treasurer of Holly Logistic Services, L.L.C., a Delaware
limited liability company, general partner of HEP Logistics Holdings, L.P., a
Delaware limited partnership, general partner of Holly Energy Partners, L.P., a
Delaware limited partnership, sole member of HEP Logistics GP, L.L.C., a
Delaware limited liability company, general partner of Holly Energy Partners —
Operating, L.P., a Delaware limited partnership, sole member of HEP Refining,
L.L.C., a Delaware limited liability company, on behalf of said limited
liability companies and limited partnerships.


/s/ Diane E. Pinkert    
Notary Public, State of Texas
My Commission Expires:

    





Acknowledgment Pages – Subordinated Mortgage
    (Artesia – New Mexico)

--------------------------------------------------------------------------------




Exhibit A

ASSETS
The Blending Facility located on the Real Property.







3429079v.4 HOL653/71003    1

--------------------------------------------------------------------------------




EXHIBIT B    

REAL PROPERTY
A TRACT OF LAND LOCATED IN SECTION 9, TOWNSHIP 17 SOUTH, RANGE 26 EAST,
N.M.P.M., EDDY COUNTY, NEW MEXICO, AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:
BEGINNING AT AN IRON ROD WITH CAP STAMPED PLS 16005 SET AT THE SOUTHWEST CORNER
OF SAID TRACT LOCATED S 89°50’19” E, 825.50 FEET AND N 00°09’41” E, 1,103.89
FEET FROM A ONE INCH IRON PIPE ROD AT THE SOUTHWEST CORNER OF SAID SECTION 9;
THENCE, WITH SAID TRACT PERIMETER HEREIN DESCRIBED AS FOLLOWS: NORTH 05°28’27”
WEST, 131.34 FEET TO AN ASPHALT NAIL SET AT THE NORTHWEST CORNER OF SAID TRACT
HEREIN DESCRIBED; NORTH 85°03’18” EAST 193.87 FEET TO AN ASPHALT NAIL SET AT THE
NORTHEAST CORNER OF SAID TRACT HEREIN DESCRIBED; SOUTH 05°06’07” EAST, 131.33
FEET TO AN IRON ROD WITH CAP STAMPED PLS 16005 SET AT THE SOUTHEAST CORNER OF
SAID TRACT HEREIN DESCRIBED; SOUTH 85°03’18” WEST, 193.02 FEET TO THE POINT OF
BEGINNING CONTAINING 0.583 ACRES OF LAND.



1
3429079v.4 HOL653/71003

--------------------------------------------------------------------------------




ATTACHMENT 1    

SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
This Subordination, Non‑Disturbance and Attornment Agreement (this “Agreement”)
is executed effective as of May ___, 2015, among Wells Fargo Bank, N.A., in its
capacity as administrative agent (or any assignee of or successor to such
administrative agent) under the Credit Agreement (as defined below) and on
behalf of the Credit Parties (as defined below) (“Administrative Agent”), and
HollyFrontier Corporation, a Delaware corporation (“Holly”).
RECITALS:
A.Holly Energy Partners — Operating, L.P., a Delaware limited partnership (“HEP
Operating”), the financial institutions party thereto from time to time
(individually, a “Financial Institution” and collectively, the “Financial
Institutions”), the Financial Institutions issuing letters of credit thereunder
from time to time, if any (individually, an “Issuing Bank” and collectively, the
“Issuing Banks”), the Financial Institutions or any affiliate thereof that have
entered into hedging arrangements with HEP Operating or any subsidiary thereof
from time to time (individually, a “Swap Counterparty” and collectively, the
“Swap Counterparties” and, together with Administrative Agent, the Financial
Institutions and the Issuing Banks, being collectively referred to herein as the
“Credit Parties”) are parties to that certain Second Amended and Restated Credit
Agreement dated as of February 14, 2011 (as heretofore and hereafter renewed,
extended, amended, supplemented, replaced, modified and/or restated from time to
time, the “Credit Agreement”).
B.    The Financial Institutions are the present owners and holders of certain
promissory notes dated February 14, 2011, executed by HEP Operating and payable
to the order of each such Financial Institution (as heretofore and hereafter
renewed, extended, amended, supplemented, replaced, modified, and/or restated
from time to time and together with any additional notes issued under or
pursuant to the Credit Agreement, the “Notes”). Administrative Agent, for the
ratable benefit of the Credit Parties, is the beneficiary of that certain Sixth
Amendment to Line of Credit Leasehold Mortgage, Security Agreement, Assignment
of Rents and Leases, Fixture Filing and Financing Statement dated effective as
of May ___, 2015 (as heretofore and hereafter renewed, extended, amended,
supplemented, replaced, modified, and/or restated from time to time,
collectively, the “Senior Mortgages”), and the secured party under certain other
security agreements and documents entered into in connection with the Credit
Agreement (as heretofore and hereafter renewed, extended, amended, supplemented,
replaced, modified, and/or restated from time to time, the “Security
Instruments” and, together with the Credit Agreement, the Notes, the Senior
Mortgages and any other documents, instruments and agreements executed and/or
delivered in connection with the Credit Agreement, collectively, the “Senior
Loan Documents”).
C.    Pursuant to the Senior Loan Documents and to secure the Notes and the
other Secured Obligations (as defined in the Senior Mortgages), HEP Refining,
L.L.C., a Delaware limited liability company (“Grantor”) granted a security
interest and mortgage lien to or for the benefit of Administrative Agent,
covering the Property (defined below), including the Realty Collateral (as

-1

--------------------------------------------------------------------------------




defined in the Senior Mortgages) described on Exhibit A attached hereto. As used
herein, “Property” shall mean the Mortgaged Property, as such term is defined in
the Senior Mortgages.
D.    Holly is the current owner of certain rights and interests under and
pursuant to the provisions of that certain Unloading and Blending Services
Agreement (Artesia) dated effective as of March 12, 2015 (the “Service
Agreement”), by and between HFRM, HEP Operating and Grantor, as such agreement
has been amended to date or may be amended, amended and restated, replaced or
otherwise modified at any time in the future.
E.    Holly is the current beneficiary of certain liens and security interests
in a portion of the Property (the “Subordinated Liens”) under and pursuant to
the provisions of that certain Mortgage, Line of Credit Mortgage and Deed of
Trust (with Security Agreement and Financing Statement) (the “Holly Mortgage”)
dated effective as of May ___, 2015 executed by Grantor to Chicago Title
Insurance Company, Trustee, for the benefit of Holly, securing the Obligations
(as defined in the Holly Mortgage and referred to herein as the “HEP
Obligations”), such Holly Mortgage being recorded (or to be recorded) in Eddy
County, New Mexico.
F.    Holly has agreed to subordinate its Subordinated Lien under the Holly
Mortgage (but not, pursuant to this Agreement, any of its rights and interests
under the Service Agreement) to (i) the Senior Mortgages and the other Senior
Loan Documents, and (ii) any other mortgage, deed of trust or security
instrument granted by a Purchaser (as defined in Section 3 below) or any
subsequent purchaser of any portion of the Mortgaged Property (as heretofore and
hereafter renewed, extended, amended, supplemented, replaced, modified, and/or
restated from time to time, a “Future Senior Mortgage”) that secures debt and
obligations of, and other extensions of credit to, such Purchaser or purchaser
(together with the Secured Obligations (as defined in the Senior Mortgages),
referred to herein as the “Senior Secured Obligations”) and Administrative Agent
has agreed that it and any such Purchaser at foreclosure of a Senior Mortgage
shall recognize and not disturb or extinguish the Holly Mortgage, all on the
terms and conditions hereinafter set forth.
AGREEMENTS:
NOW, THEREFORE, in consideration of Ten Dollars ($10) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Administrative Agent and Holly hereby covenant and agree as
follows:
1.    Subordination of Holly Mortgage.
(a)    Subject to the provisions of Section 3 and Section 4 hereof, the
Subordinated Liens of Holly under the Holly Mortgage and all of the terms,
covenants and provisions of the Holly Mortgage, and all rights, remedies and
options of Holly thereunder, are and shall at all times continue to be subject,
subordinate and inferior in all respects to the Senior Loan Documents and any
Future Senior Mortgage and to the liens and security interests thereof and to
all amendments, modifications, and replacements thereof, with the same force and
effect as if the Senior Loan Documents, or if applicable, the Future Senior
Mortgage, had been executed, delivered and recorded prior to the execution,
delivery and recordation of the Holly Mortgage. This Agreement is not intended,
and shall not be construed, to (i) subordinate the rights and interests of Holly
under the Service Agreement

-2

--------------------------------------------------------------------------------




(including Holly’s right to quiet enjoyment under the Service Agreement or any
claims, remedies or damages that may be due or available to, or become due or
available to, Holly under the Service Agreement), or (ii) subordinate the Holly
Mortgage to any mortgage, deed of trust, assignment, security agreement,
financing statement or other security document, other than, with respect to
clause (ii), the Senior Loan Documents and the Future Senior Mortgage. Nothing
in this Agreement shall impair, as between the HEP Parties, on the one hand, and
Holly, on the other hand, the obligations of the HEP Parties, which are absolute
and unconditional, to perform the HEP Obligations in accordance with their
terms.
(b)    Notwithstanding anything herein or in the Holly Mortgage to the contrary,
Holly hereby acknowledges and agrees, and Grantor by its consent to this
Agreement acknowledges and agrees, that (i) in the event that any of the terms
or provisions of this Agreement conflict with any terms or provisions of the
Holly Mortgage, the terms or provisions of this Agreement shall govern and
control for all purposes; and (ii) without the written prior consent of the
Administrative Agent or the beneficiary of any Future Senior Mortgage (together
with the Credit Parties, the “Senior Beneficiaries”), neither Holly nor Grantor
(nor any future owner of the Mortgaged Property) will amend, revise, supplement,
replace, restate, or otherwise modify the Holly Mortgage if such amendment,
revision, supplement, replacement, restatement or other modification would be
materially adverse to the rights of any Senior Beneficiary.
2.    Relative Rights and Priorities. Subject to the provisions of Section 1,
Section 3 and Section 4 hereof:
(a)    Until the Senior Secured Obligations have been indefeasibly paid in full,
all commitments to extend credit under the Credit Agreement (or if applicable,
any agreement governing obligations secured by a Future Senior Mortgage) have
terminated, and all letters of credit issued thereunder have been terminated and
returned (the “Senior Obligations Payment Date”), Holly will not (i) commence
any foreclosure (whether a judicial foreclosure or non‑judicial foreclosure) of
the Holly Mortgage, (ii) accept a deed or assignment in lieu of foreclosure,
(iii) otherwise exercise any of its rights or remedies under the Holly Mortgage,
or (iv) take any Enforcement Action.
(b)    Holly agrees that, until the Senior Obligations Payment Date has
occurred:
(i)    it will not take or cause to be taken any action, the purpose or effect
of which is to make any Subordinated Lien pari passu with or senior to, or to
give Holly any preference or priority relative to, the liens and security
interests with respect to the Senior Secured Obligations;
(ii)    it will not oppose, object to, interfere with, hinder or delay, in any
manner, whether by judicial proceedings (including without limitation the filing
of an Insolvency Proceeding (as herein defined)) or otherwise, any foreclosure,
sale, lease, exchange, transfer or other disposition of the Mortgaged Property
(as defined in the Holly Mortgage and with the same meaning herein as therein
defined) by any of the Senior Beneficiaries or any other Enforcement Action
taken by or on behalf of any of the Senior Beneficiaries;

-3

--------------------------------------------------------------------------------




(iii)    it has no right to (A) direct any of the Senior Beneficiaries to
exercise any right, remedy or power with respect to the Mortgaged Property or
pursuant to the Senior Loan Documents or any Future Senior Mortgage or (B)
consent or object to the exercise by any of the Senior Beneficiaries of any
right, remedy or power with respect to the Mortgaged Property or pursuant to the
Senior Loan Documents or any Future Senior Mortgage or to the timing or manner
in which any such right is exercised or not exercised (or, to the extent they
may have any such right described in this clause (iii), whether as a junior lien
creditor or otherwise, they hereby irrevocably waive such right);
(iv)    it will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against any of the
Senior Beneficiaries seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and none of the Senior
Beneficiaries shall be liable for any action taken or omitted to be taken by any
of the Senior Beneficiaries with respect to the Mortgaged Property or pursuant
to the Senior Loan Documents or any Future Senior Mortgage; and
(v)    the Senior Beneficiaries shall have the prior right to collect and
receive any and all proceeds which may be paid or distributed in respect of the
Mortgaged Property in any Insolvency Proceeding or otherwise arising from any
sale or other disposition of the Mortgaged Property.
(c)    Until the Senior Obligations Payment Date has occurred, Holly agrees that
it shall not, in, or in connection with, any Insolvency Proceeding, file any
pleadings or motions, take any position at any hearing or proceeding of any
nature, or otherwise take any action whatsoever, in each case, that is
inconsistent with the terms or spirit of, or intent of the parties with respect
to, this Agreement, including, without limitation, with respect to the
determination of any liens or claims held by any of the Senior Beneficiaries
(including the validity and enforceability thereof) or the value of any claims
of such parties under the United States Bankruptcy Code or otherwise; provided
that Holly may file a proof of claim in an Insolvency Proceeding, subject to the
limitations contained in this Agreement and only if consistent with the terms
and the limitations imposed hereby; provided further, that if no proof of claim
is filed in any Insolvency Proceeding with respect to the HEP Obligations by the
10th day prior to the bar date for such proof of claim, the Senior Beneficiaries
may (but shall have no duty or obligation to), after notice to Holly, file such
proof of claim, provided that the foregoing shall not confer to any Senior
Beneficiary the right to vote on behalf of Holly in any insolvency proceeding.
(d)    Until the Senior Obligations Payment Date has occurred, whether or not an
Insolvency Proceeding has been commenced by or against the owner of the
Mortgaged Property, any of the Senior Beneficiaries shall have the exclusive
right to take and continue any Enforcement Action with respect to the Mortgaged
Property, without any consultation with or consent of Holly. Upon the occurrence
and during the continuance of a default or an event of default under the Senior
Loan Documents or any Future Senior Mortgage, any of the Senior Beneficiaries
may take and continue any Enforcement Action with respect to the Senior Secured
Obligations and the Mortgaged Property in such order and manner as they may
determine in their sole discretion.

-4

--------------------------------------------------------------------------------




(e)    To the extent required, Holly hereby consents to the liens and security
interests created by the Senior Mortgages and any Future Senior Mortgage, and
Holly shall not object to or contest, or support any other person or entity in
contesting or objecting to, in any proceeding (including without limitation, any
Insolvency Proceeding), the validity, extent, perfection, priority or
enforceability of any lien or security interest in the Mortgaged Property
granted in favor of any of the Senior Beneficiaries. Notwithstanding any failure
by any of the Senior Beneficiaries or Holly or their respective representatives
to perfect their liens in the Mortgaged Property or any avoidance, invalidation
or subordination by any third party or court of competent jurisdiction of the
liens in the Mortgaged Property granted in favor of any of the Senior
Beneficiaries or Holly, the priority and rights as between any of the Senior
Beneficiaries and Holly and its representatives with respect to the Mortgaged
Property shall be as set forth herein.
As used in this Section 2, the following terms shall have the following
meanings:
“Enforcement Action” means any demand for payment or acceleration thereof, the
bringing of any lawsuit or other proceeding, the exercise of any rights and
remedies, directly or indirectly, with respect to any Mortgaged Property, any
enforcement or foreclosure of any lien or security interest, any sale in lieu of
foreclosure, the taking of possession, exercise of any offset, repossession,
garnishment, sequestration or execution, any collection of any Mortgaged
Property, any notice to account debtors on any Mortgaged Property or the
commencement or prosecution of enforcement of any of the rights and remedies
under the Senior Loan Documents or applicable law, including without limitation
the exercise of any rights of set‑off or recoupment, and the exercise of any
rights or remedies of a secured creditor under the uniform commercial code of
any applicable jurisdiction, under the United States Bankruptcy Code, as amended
from time to time or otherwise; provided, that, neither the exercise or
enforcement by Holly of its rights under the Service Agreement, nor the filing
of a proof of claim in an Insolvency Proceeding, shall constitute an Enforcement
Action.
“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the United States
Bankruptcy Code, as amended from time to time or any similar federal, state or
foreign bankruptcy, insolvency, reorganization, receivership or similar law.
3.    Recognition and Non‑Disturbance of Holly Mortgage. If Administrative
Agent, any other Credit Party or any other person (Administrative Agent, any
other Credit Party or such other person being herein called a “Purchaser”) shall
become the owner of any part of the Property by reason of the foreclosure
(whether a judicial foreclosure or non‑judicial foreclosure) of a Senior
Mortgage or the acceptance of a deed or assignment in lieu of foreclosure or
otherwise (any of such being herein called a “Foreclosure Event”), then for so
long as the Service Agreement is in effect, the Purchaser shall (i) recognize
the Holly Mortgage, and the Holly Mortgage shall not be terminated or affected
thereby, but shall continue in full force and effect upon all of the terms,
covenants and conditions set forth in the Holly Mortgage, and (ii) be bound by
and subject to all of the terms, provisions, covenants and conditions of the
Holly Mortgage; provided, that, the Holly Mortgage shall be subordinated to any
Future Senior Mortgage, regardless of whether such Future Senior Mortgage is a
direct replacement of an existing Senior Mortgage or Security Instrument, and
any

-5

--------------------------------------------------------------------------------




such Future Senior Mortgage shall be considered a “Senior Mortgage” for purposes
of this Agreement and the Holly Mortgage. Administrative Agent shall not claim,
or seek adjudication, that the Holly Mortgage has been terminated or otherwise
adversely affected by any Foreclosure Event.
4.    Service Agreement. Administrative Agent recognizes and confirms that the
Service Agreement, and the rights and interests of Holly thereunder, shall in no
way be restricted, limited or otherwise affected by this Agreement, the Holly
Mortgage, the Senior Mortgages, any Future Senior Mortgage, the Security
Instruments or any liens or security interests thereof; provided, however, that,
Holly agrees that nothing in the Service Agreement shall (a) prevent any
Purchaser or subsequent purchaser from owning or operating the Mortgaged
Property, so long as such Purchaser or subsequent purchaser shall have assumed,
and be in compliance with, the HEP Parties’ obligations under the Service
Agreement and shall have executed an “SNDA” as defined in, and in accordance
with, Article 6 of the Holly Mortgage, or (b) be deemed to invalidate or require
the release of any Senior Beneficiary’s liens in the Mortgaged Property in
connection with the exercise by Holly of a purchase option under the Service
Agreement or otherwise. Holly shall not amend, modify or supplement the Service
Agreement without the prior written consent of the Majority Banks (as defined in
the Credit Agreement); provided, that, such amendments, modifications or
supplements may be made without the consent of the Majority Banks if such
amendments, modifications or supplements (i) individually or in the aggregate,
are not materially adverse to the rights of the Administrative Agent or the
Financial Institutions, and (ii) individually or in the aggregate, do not
materially decrease the economic benefit that the HEP Parties would have
otherwise received pursuant to such agreement. Administrative Agent, both for
itself and for any Purchaser, further agrees that upon any Foreclosure Event,
the Service Agreement shall not be terminated or affected thereby, nor shall
Holly’s right to ship or store petroleum products through the pipelines or in
the terminals, respectively, constituting a portion of the Property in
accordance with the provisions of the Service Agreement (or any other rights of
Holly under the Service Agreement) be affected or disturbed because of the
Foreclosure Event, but rather the Service Agreement shall continue in full force
and effect as direct obligations between the Purchaser and Holly, upon all of
the terms, covenants and conditions set forth in the Service Agreement. Neither
Administrative Agent nor any Purchaser shall claim, or seek adjudication, that
the Service Agreement has been terminated or otherwise adversely affected by any
Foreclosure Event. Notwithstanding the foregoing, in the event that the Service
Agreement is rejected in bankruptcy or is otherwise terminated, the Purchaser
shall, promptly upon request by Holly, enter into a Service Agreement with Holly
on substantially the same terms (and with tariffs and minimum volumes
commensurate with those then applicable under the Service Agreement) and
conditions as the rejected or terminated Service Agreement, but having a term
commencing on the date on which Purchaser acquired title to any portion of the
Property. The immediately preceding sentence shall be deemed to be a covenant
running with the land and shall be binding on any person or entity that acquires
title to all or party of the Property by, through or under a Senior Mortgage.
5.    Attornment With Respect to the Service Agreement. Upon the occurrence of
any Foreclosure Event, Holly shall attorn to the Purchaser, the Purchaser shall
accept such attornment, and the Purchaser and Holly shall be bound to each other
under all of the terms, provisions, covenants and conditions of the Service
Agreement; provided, that, except for Holly’s express rights and

-6

--------------------------------------------------------------------------------




remedies under the Service Agreement, in no event shall the Purchaser be liable
for any act, omission, default, misrepresentation, or breach of warranty of the
HEP Parties (or any owner of the Mortgaged Property prior to such Purchaser) or
obligations accruing prior to Purchaser’s actual ownership of the Property. The
provisions of this Agreement regarding attornment by Holly shall be
self‑operative and effective without the necessity of execution of any new
document on the part of any party hereto or the respective heirs, legal
representatives, successors or assigns of any such party. Holly agrees, however,
to execute and deliver upon the request of Purchaser, any instrument or
certificate which in the reasonable judgment of Purchaser may be necessary or
appropriate to evidence such attornment.
6.    Estoppel Certificate. Holly agrees to execute and deliver from time to
time, upon the request of any of the Senior Beneficiaries, a certificate
regarding the status of the Service Agreement, consisting of statements, if true
(or if not, specifying why not), (a) that the Service Agreement is in full force
and effect, (b) the date through which payments have been paid, (c) the date of
the commencement of the term of the Service Agreement, (d) the nature of any
amendments or modifications of the Service Agreement, (e) to Holly’s actual
knowledge without investigation, no default, or state of facts which with the
passage of time or notice (or both) would constitute a default, exists under the
Service Agreement, (f) to Holly’s actual knowledge without investigation, no
setoffs, recoupments, estoppels, claims or counterclaims exist against the HEP
Parties under the Service Agreement, and (g) such other factual matters as may
be reasonably requested.
7.    [Intentionally Omitted].
8.    Reliance on Notices. Grantor agrees that Holly may rely upon any and all
notices from Administrative Agent or any Purchaser, even if such conflict with
notices from Grantor.
9.    Notices. All notices, consents and other communications pursuant to the
provisions of this Agreement shall be in writing and shall be sent by (a)
registered or certified mail, postage prepaid, return receipt requested, (b)
nationally recognized overnight delivery service, or (c) telecopier or email,
addressed as follows:
If to Administrative Agent:
Wells Fargo Bank, N.A.
1000 Louisiana Street, 9th Floor,
Houston, Texas 77002
Attention: Betsy Jocher
Facsimile: 713.319.1925

If to Holly:
HollyFrontier Corporation
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: President
Email address: president@hollyfrontier.com

with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:

-7

--------------------------------------------------------------------------------




HollyFrontier Corporation
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: General Counsel
Email address: generalcounsel@hollyfrontier.com
Notice sent by registered or certified mail, postage prepaid, return receipt
requested, shall be deemed given and received on the third Business Day
(hereinafter defined) after being deposited in the United States mail, notice
sent by nationally recognized overnight delivery service shall be deemed given
in conformity with this paragraph and received on the first Business Day after
being deposited with such delivery service, and notice given by telecopier or
email shall be deemed given and received upon actual receipt if received during
the recipient’s normal business hours or at the beginning of the recipient’s
next Business Day after receipt if not received during the recipient’s normal
business hours. Each party may designate a change of address by notice to the
other party. “Business Day” means a day upon which commercial banks are not
authorized or required by law to close in Dallas, Texas.
10.    Binding Effect. This Agreement shall be binding upon Administrative
Agent, Holly and any Purchaser and inure to the benefit of the Senior
Beneficiaries and Holly and their respective successors and assigns. Grantor has
assigned to Administrative Agent its rights hereunder, and the HEP Parties have
assigned to Administrative Agent their rights under the Service Agreement by way
of a collateral assignment. The parties agree that any person that shall become
the owner of any of the rights of Grantor hereunder, or any of the rights of the
HEP Parties under the Service Agreement by reason of foreclosure (whether a
judicial foreclosure or non‑judicial foreclosure and including, without
limitation, Administrative Agent) or the acceptance of a deed or assignment in
lieu of foreclosure or otherwise shall (a) have the same rights as Grantor
hereunder, and the HEP Parties under the Service Agreement, including, without
limitation, under this Section 10, and (b) be bound by and subject to all of the
terms, provisions, covenants and conditions of this Agreement.
11.    General Definitions. The term “Administrative Agent” as used herein shall
include the successors and assigns of Administrative Agent. The term “HEP
Parties” as used herein shall include the successors and assigns of HEP
Operating and Grantor under the Service Agreement, but shall not mean or include
Administrative Agent. The term “Property” as used herein shall mean the
Property, the improvements now or hereafter located thereon and the estates
therein encumbered by the Senior Mortgages. The term “Holly” as used herein
shall include the successors and assigns of Holly hereunder and under the
Service Agreement including, without limitation, any Holly Successor.
12.    Modifications. This Agreement may not be modified in any manner or
terminated except by an instrument in writing executed by the parties hereto.
13.    Governing Law. This Agreement shall be governed by and construed under
the laws of the State in which the Property is located.
14.    Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This

-8

--------------------------------------------------------------------------------




Agreement may be executed in several counterparts, each of which counterparts
shall be deemed an original instrument and all of such together shall constitute
a single Agreement.
15.    Further Assurances. Without unreasonable delay and to the extent
requested by HEP, subject to Section 4 hereof and Article 6 of the Holly
Mortgage, Holly will enter into new Subordination, Non‑Disturbance and
Attornment Agreements, if necessary or advisable, to facilitate the extension,
amendment, supplement, restatement, replacement or refinancing of the
indebtedness under the Credit Agreement.
16.    Service Agreement. Notwithstanding the fact that Holly is not a party to
the Service Agreement in effect as of the date of this Agreement, for the
purpose of this Agreement, Holly agrees to be bound by the terms of the Service
Agreement to which HFRM is bound. Holly acknowledges that (i) HFRM is a
wholly-owned subsidiary of Holly, and (ii) the Service Agreement governs the
operation of the assets that constitute a portion of the collateral under the
Holly Mortgage, and, as a result, Holly will receive substantial benefit in
connection with the Service Agreement.
[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

-9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
ADMINISTRATIVE AGENT:
WELLS FARGO BANK, N.A., as Administrative Agent

By:    

Name:    

Title:    


HOLLY:
HOLLYFRONTIER CORPORATION, a Delaware corporation

By:    
Name:    
Title:    



-10

--------------------------------------------------------------------------------




GRANTOR’S CONSENT
The undersigned hereby consents to the foregoing Subordination, Non‑Disturbance
and Attornment Agreement and, without limitation, agrees to the provisions of
Section 1 thereof.
HEP REFINING, L.L.C., a Delaware limited liability company


By:
Holly Energy Partners - Operating, L.P.,
a Delaware limited partnership,
its Sole Member

By:
HEP Logistics GP, L.L.C.,
a Delaware limited liability company,
its General Partner

By:
Holly Energy Partners, L.P.,
a Delaware limited partnership,
its Sole Member

By:
HEP Logistics Holdings, L.P.,
a Delaware limited partnership,
its General Partner

By:
Holly Logistic Services, L.L.C.,
a Delaware limited liability company,
its General Partner



By:     ____________________________________
Stephen D. Wise,
Vice President and Treasurer

    

-11

--------------------------------------------------------------------------------




THE STATE OF _________    §
COUNTY OF ___________    §
THIS INSTRUMENT was acknowledged before me on May ____, 2015, by
______________________________, ____________________ of Wells Fargo Bank, N.A.,
a national banking association, as Administrative Agent, on behalf of such
national banking association.

My Commission Expires

Notary Public in and for the State of ____________
    
Printed Name of Notary

-12

--------------------------------------------------------------------------------





    
THE STATE OF TEXAS    §
COUNTY OF DALLAS    §
THIS INSTRUMENT was acknowledged before me on July ____, 2015, by ____________,
____________________ of HollyFrontier Corporation, a Delaware corporation, on
behalf of such corporation.

My Commission Expires

Notary Public in and for the State of Texas
    
Printed Name of Notary



-13

--------------------------------------------------------------------------------




THE STATE OF TEXAS    §
COUNTY OF DALLAS    §
This instrument was acknowledged before me on July ____, 2015, by Stephen D.
Wise, Vice President and Treasurer of Holly Logistic Services, L.L.C., a
Delaware limited liability company, general partner of HEP Logistics Holdings,
L.P., a Delaware limited partnership, general partner of Holly Energy Partners,
L.P., a Delaware limited partnership, sole member of HEP Logistics GP, L.L.C., a
Delaware limited liability company, general partner of Holly Energy Partners —
Operating, L.P., a Delaware limited partnership, sole member of HEP Refining,
L.L.C., a Delaware limited liability company, on behalf of said limited
liability companies and limited partnerships.

My Commission Expires

Notary Public in and for the State of Texas
    
Printed Name of Notary

-14

--------------------------------------------------------------------------------




EXHIBIT A    

DESCRIPTION OF REALTY COLLATERAL
A TRACT OF LAND LOCATED IN SECTION 9, TOWNSHIP 17 SOUTH, RANGE 26 EAST,
N.M.P.M., EDDY COUNTY, NEW MEXICO, AND BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS:
BEGINNING AT AN IRON ROD WITH CAP STAMPED PLS 16005 SET AT THE SOUTHWEST CORNER
OF SAID TRACT LOCATED S 89°50’19” E, 825.50 FEET AND N 00°09’41” E, 1,103.89
FEET FROM A ONE INCH IRON PIPE ROD AT THE SOUTHWEST CORNER OF SAID SECTION 9;
THENCE, WITH SAID TRACT PERIMETER HEREIN DESCRIBED AS FOLLOWS: NORTH 05°28’27”
WEST, 131.34 FEET TO AN ASPHALT NAIL SET AT THE NORTHWEST CORNER OF SAID TRACT
HEREIN DESCRIBED; NORTH 85°03’18” EAST 193.87 FEET TO AN ASPHALT NAIL SET AT THE
NORTHEAST CORNER OF SAID TRACT HEREIN DESCRIBED; SOUTH 05°06’07” EAST, 131.33
FEET TO AN IRON ROD WITH CAP STAMPED PLS 16005 SET AT THE SOUTHEAST CORNER OF
SAID TRACT HEREIN DESCRIBED; SOUTH 85°03’18” WEST, 193.02 FEET TO THE POINT OF
BEGINNING CONTAINING 0.583 ACRES OF LAND.



-15